DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 1, the limitation, “a third LED-based light source configured to emit red light having a peak wavelength between 605 nm - 630 nm” is ambiguous. The red light having a peak wavelength between 605 nm - 630 nm is in reality a range for amber to red light. For the purpose of the examination, the Examiner is considering a third LED-based light source configured to emit red light having a peak wavelength between 605 nm - 630 nm as a third LED-based light source configured to emit amber light having a peak wavelength between 605 nm - 630 nm. The Applicant is required to clarify.
Claims 2-14, 16, 18-21 are rejected as being dependent on claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jurik et al. (US 2020/0224854 A1; Jurik) in view of OKUDA (US 2016/0223893 A1).
As of claims 1-2, 16, 21, Jurik teaches a light-emitting system [fig 1], comprising: a first LED-based light source 30 [fig 1] configured to emit blue light [fig 1]; a second LED-based light source 40 [fig 1] configured to emit green light [fig 1]; a third LED-based light source 20 [fig 1] configured to emit red light having a peak wavelength between 605 nm - 630 nm (amber light having wavelengths of 625 nm which falls between the wavelengths of 605-630 nm) [fig 6A] (the LEDs have discrete wavelength peaks with a blue LED peak at around 450 nm, the cyan at 475 nm, the green at 550 nm, the yellow at 575 nm, the amber at 625 nm, and the red at 650 nm) [0037]; and a fourth LED-based light source 20 [fig 1] configured to emit deep red light having a peak wavelength between 640 nm - 665 nm (red light having wavelengths of 650nm which falls between the wavelengths of 640-665 nm) [fig 6A] [0037].
Jurik does not teach a micro-display device configured to receive light from the LED-based light sources and to produce output light and the second LED-based light source includes an LED chip configured to emit blue light and a wavelength converting material configured to absorb the blue light emitted from the chip and to emit converted green light and the light-emitting system is projection system.
OKUDA teaches a projection display 100 [fig 1] having a micro-display device (DMD having a plurality of a micro-mirrors to produce output light) 40 R, G, B [fig 1] [0032] configured to receive light from the LED-based light sources [0025] and to produce output light [0032] and the second LED-based light source 10B (blue) [fig 1] [0026] includes an LED chip configured to emit blue light (blue) [0026] and a wavelength converting material 20 (phosphor wheel) [0027] configured to absorb the blue light emitted from the chip 10B [fig 1] and to emit converted green light [0029].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a micro-display device configured to receive light from the LED-based light sources and to produce output light and the second LED-based light source includes an LED chip configured to emit blue light and a wavelength converting material configured to absorb the blue light emitted from the chip and to emit converted green light as taught by OKUDA to the light-emitting system as disclosed by Jurik to project modulated light to a projection surface (OKUDA; [0033]).
As of claim 4, Jurik teaches a first wavelength combining element 54 (dichroic filter) [fig 1] [0028].
As of claim 5, Jurik teaches the first wavelength combining element 52 [fig 1] is configured to reflect the green light (from 40) [fig 1] and to transmit the blue light (from 30) [fig 1] to produce the co-axial green and blue beams [fig 1].  
As of claim 6, Jurik teaches a second wavelength combining element 52 (dichroic filter) [fig 1] [0027]. 
As of claim 7, Jurik teaches the second wavelength combining element 54 [fig 1] is configured to combine the red light (amber light from 20) [fig 1] and the deep red light (red light from 20) [fig 1] to produce a co-axial dual primary red beam 26 [fig 1].  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jurik et al. (US 2020/0224854 A1; Jurik) in view of OKUDA (US 2016/0223893 A1).
Jurik teaches invention except for a third wavelength combining element.
OKUDA teaches a third wavelength combining elements 230 [fig 1] (230 combines red and green lights whereas 220 combines red, green and blue lights) [fig 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first wavelength combining element is configured to reflect the green light and to transmit the blue light to produce the co-axial green and blue beams and a second and third wavelength combining elements as taught by OKUDA to the light-emitting system as disclosed by Jurik to provide a projection display apparatus which improves a color purity of a green component light and adjusts a color reproduction range (OKUDA; [0008]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jurik et al. (US 2020/0224854 A1; Jurik) in view of OKUDA (US 2016/0223893 A1) and further in view of Liao (US 2019/0187544 A1; Liao).
Jurik in view of OKUDA the teaches invention except for a projection lens system configured to receive light from the micro-display device and to project the output light.
Liao teaches a projector [fig 12] having a projection lens system 220 [fig 12] configured to receive light from the micro-display device 212, 214, 216 [fig 12] and to project the output light [0046].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projection lens system configured to receive light from the micro-display device and to project the output light as taught by Liao to the light-emitting system as disclosed by Jurik in view of OKUDA to have a simple structure and a lower manufacturing cost, and are adapted to be combined with an optical lens set system of a multi-panel light valve structure (Liao; [0005]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jurik et al. (US 2020/0224854 A1; Jurik) in view of OKUDA (US 2016/0223893 A1) and further in view of TANAKA et al. (US 2017/0219885 A1; TANAKA).
Jurik in view of OKUDA the teaches invention except for the light-emitting system includes only four different types of LED-based light sources.  
TANAKA teaches a multi-primary color display having LEDs of four colors only namely a red LED, a green LED, a blue LED and a cyan LED [0006].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the light-emitting system includes only four different types of LED-based light sources as taught by TANAKA to the light-emitting system as disclosed by Jurik in view of OKUDA for performing high-definition multi-primary color display and precise color reproduction (TANAKA; [0006]).
Allowable Subject Matter
Claims 3, 8-9, 11-14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 3, the closest prior art Jurik et al. (US 2020/0224854 A1; Jurik) teaches an improved LED light homogenizer 10. A first LED array 20 may comprise an arrangement of LEDs with discrete longer wavelength peaks such as red and amber LEDs. A second LED array 30 may comprise an arrangement of LEDs with discrete short wavelength peaks such as blue and cyan LEDs. A third LED array 40 may comprise an arrangement of LEDs with discrete midrange wavelength peaks such as yellow and green LEDs. Each array, 20, 30, and 40, may have the associated LEDs arranged in a layout such that the colors are well distributed and mixed across the array. In the embodiment shown, the LED arrays 20, 30, and 40 are controlled by a controller 12, electrically connected by wire 14 to the LED arrays 20, 30, and 40. There are two discrete peak types for the three arrays employed: the long wavelength first LED array 20 has red and amber, the short wavelength second LED array 30 has blue and cyan, and the third midrange LED array 40 has green and yellow. In some embodiments all of the LEDs from an array are controlled by the controller 12 as a unit. In other embodiments, the lights of distinct colors are controlled independent of the other distinct colors. For example, in the long bandwidth array, the red LEDs are controlled as a separate color than the amber LEDs. The red and amber light 26 from first LED array 20 impinges on the rear of dichroic filter 54. Dichroic filter 54 is designed such that it will allow light in red and amber wavelengths to pass through unaffected. In the embodiment illustrated, dichroic filter 54 may be designed as a long pass filter generally letting through wavelengths longer than a certain cut off. In alternative embodiments, this filter may be designed to be a band pass filter that lets discrete long wavelength light through where the band passes match the peak wavelengths of the discrete LEDs in the long wavelength first LED array 20. Lights of other wavelengths are not allowed to pass and are reflected out of the light beam. The red and amber light transmitted through dichroic filter 54 from first LED array 20 next impinges on the rear of dichroic filter 52. Dichroic filter 52 is also designed such that it will allow light in red and amber wavelengths to pass through unaffected. The characteristics of alternative embodiments of dichroic filter 52 are further discussed below. But, with respect to the red and amber light, dichroic filter 52 acts either a long pass or a band pass for the longer red and amber wavelengths. Thus, the red and amber light 26 from first LED array 20 will exit in emitted light beam 56. Jurik does not anticipate or render obvious, alone or in combination, an optional LED-based pump configured to emit blue light that is absorbed by the wavelength converting material of the second LED-based light source. 
As of claim 8, the closest prior art Jurik et al. (US 2020/0224854 A1; Jurik) teaches an improved LED light homogenizer 10. A first LED array 20 may comprise an arrangement of LEDs with discrete longer wavelength peaks such as red and amber LEDs. A second LED array 30 may comprise an arrangement of LEDs with discrete short wavelength peaks such as blue and cyan LEDs. A third LED array 40 may comprise an arrangement of LEDs with discrete midrange wavelength peaks such as yellow and green LEDs. Each array, 20, 30, and 40, may have the associated LEDs arranged in a layout such that the colors are well distributed and mixed across the array. In the embodiment shown, the LED arrays 20, 30, and 40 are controlled by a controller 12, electrically connected by wire 14 to the LED arrays 20, 30, and 40. There are two discrete peak types for the three arrays employed: the long wavelength first LED array 20 has red and amber, the short wavelength second LED array 30 has blue and cyan, and the third midrange LED array 40 has green and yellow. In some embodiments all of the LEDs from an array are controlled by the controller 12 as a unit. In other embodiments, the lights of distinct colors are controlled independent of the other distinct colors. For example, in the long bandwidth array, the red LEDs are controlled as a separate color than the amber LEDs. The red and amber light 26 from first LED array 20 impinges on the rear of dichroic filter 54. Dichroic filter 54 is designed such that it will allow light in red and amber wavelengths to pass through unaffected. In the embodiment illustrated, dichroic filter 54 may be designed as a long pass filter generally letting through wavelengths longer than a certain cut off. In alternative embodiments, this filter may be designed to be a band pass filter that lets discrete long wavelength light through where the band passes match the peak wavelengths of the discrete LEDs in the long wavelength first LED array 20. Lights of other wavelengths are not allowed to pass and are reflected out of the light beam. The red and amber light transmitted through dichroic filter 54 from first LED array 20 next impinges on the rear of dichroic filter 52. Dichroic filter 52 is also designed such that it will allow light in red and amber wavelengths to pass through unaffected. The characteristics of alternative embodiments of dichroic filter 52 are further discussed below. But, with respect to the red and amber light, dichroic filter 52 acts either a long pass or a band pass for the longer red and amber wavelengths. Thus, the red and amber light 26 from first LED array 20 will exit in emitted light beam 56. Jurik does not anticipate or render obvious, alone or in combination, the second wavelength combining element is configured to transmit the red light and to reflect the deep red light to produce the co- axial dual primary red beam.  
Claims 11-12 are allowed as being dependent on claim 8.
As of claim 9, the closest prior art Jurik et al. (US 2020/0224854 A1; Jurik) teaches an improved LED light homogenizer 10. A first LED array 20 may comprise an arrangement of LEDs with discrete longer wavelength peaks such as red and amber LEDs. A second LED array 30 may comprise an arrangement of LEDs with discrete short wavelength peaks such as blue and cyan LEDs. A third LED array 40 may comprise an arrangement of LEDs with discrete midrange wavelength peaks such as yellow and green LEDs. Each array, 20, 30, and 40, may have the associated LEDs arranged in a layout such that the colors are well distributed and mixed across the array. In the embodiment shown, the LED arrays 20, 30, and 40 are controlled by a controller 12, electrically connected by wire 14 to the LED arrays 20, 30, and 40. There are two discrete peak types for the three arrays employed: the long wavelength first LED array 20 has red and amber, the short wavelength second LED array 30 has blue and cyan, and the third midrange LED array 40 has green and yellow. In some embodiments all of the LEDs from an array are controlled by the controller 12 as a unit. In other embodiments, the lights of distinct colors are controlled independent of the other distinct colors. For example, in the long bandwidth array, the red LEDs are controlled as a separate color than the amber LEDs. The red and amber light 26 from first LED array 20 impinges on the rear of dichroic filter 54. Dichroic filter 54 is designed such that it will allow light in red and amber wavelengths to pass through unaffected. In the embodiment illustrated, dichroic filter 54 may be designed as a long pass filter generally letting through wavelengths longer than a certain cut off. In alternative embodiments, this filter may be designed to be a band pass filter that lets discrete long wavelength light through where the band passes match the peak wavelengths of the discrete LEDs in the long wavelength first LED array 20. Lights of other wavelengths are not allowed to pass and are reflected out of the light beam. The red and amber light transmitted through dichroic filter 54 from first LED array 20 next impinges on the rear of dichroic filter 52. Dichroic filter 52 is also designed such that it will allow light in red and amber wavelengths to pass through unaffected. The characteristics of alternative embodiments of dichroic filter 52 are further discussed below. But, with respect to the red and amber light, dichroic filter 52 acts either a long pass or a band pass for the longer red and amber wavelengths. Thus, the red and amber light 26 from first LED array 20 will exit in emitted light beam 56. Jurik does not anticipate or render obvious, alone or in combination, the second wavelength combining element is configured to combine the red light and the co-axial primary green and blue beams to produce co-axial red, green and blue beams.
Claims 13-14 are allowed as being dependent on claim 9.
As of claim 19, the closest prior art Jurik et al. (US 2020/0224854 A1; Jurik) teaches an improved LED light homogenizer 10. A first LED array 20 may comprise an arrangement of LEDs with discrete longer wavelength peaks such as red and amber LEDs. A second LED array 30 may comprise an arrangement of LEDs with discrete short wavelength peaks such as blue and cyan LEDs. A third LED array 40 may comprise an arrangement of LEDs with discrete midrange wavelength peaks such as yellow and green LEDs. Each array, 20, 30, and 40, may have the associated LEDs arranged in a layout such that the colors are well distributed and mixed across the array. In the embodiment shown, the LED arrays 20, 30, and 40 are controlled by a controller 12, electrically connected by wire 14 to the LED arrays 20, 30, and 40. There are two discrete peak types for the three arrays employed: the long wavelength first LED array 20 has red and amber, the short wavelength second LED array 30 has blue and cyan, and the third midrange LED array 40 has green and yellow. In some embodiments all of the LEDs from an array are controlled by the controller 12 as a unit. In other embodiments, the lights of distinct colors are controlled independent of the other distinct colors. For example, in the long bandwidth array, the red LEDs are controlled as a separate color than the amber LEDs. The red and amber light 26 from first LED array 20 impinges on the rear of dichroic filter 54. Dichroic filter 54 is designed such that it will allow light in red and amber wavelengths to pass through unaffected. In the embodiment illustrated, dichroic filter 54 may be designed as a long pass filter generally letting through wavelengths longer than a certain cut off. In alternative embodiments, this filter may be designed to be a band pass filter that lets discrete long wavelength light through where the band passes match the peak wavelengths of the discrete LEDs in the long wavelength first LED array 20. Lights of other wavelengths are not allowed to pass and are reflected out of the light beam. The red and amber light transmitted through dichroic filter 54 from first LED array 20 next impinges on the rear of dichroic filter 52. Dichroic filter 52 is also designed such that it will allow light in red and amber wavelengths to pass through unaffected. The characteristics of alternative embodiments of dichroic filter 52 are further discussed below. But, with respect to the red and amber light, dichroic filter 52 acts either a long pass or a band pass for the longer red and amber wavelengths. Thus, the red and amber light 26 from first LED array 20 will exit in emitted light beam 56. Jurik does not anticipate or render obvious, alone or in combination, the light-emitting system does not include any LED-based light sources that emit light other than red, deep red, green and blue light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art ZHANG et al. (US 20190319016 A1) teaches an LED package structure includes a substrate and a light-emitting array. The substrate has a die bond area, and the light-emitting array is disposed in the die bond area. Each first light-emitting unit of the light-emitting array includes a first light-emitting chip and a first wavelength conversion layer of the light-emitting chip, each second light-emitting unit of the light-emitting array includes a second light-emitting chip and a second wavelength conversion layer covering the second light-emitting chip. A first light beam includes a first emission light generated by exciting the first wavelength conversion layer, and the second light beam includes a second emission light generated by exciting the second wavelength conversion layer, and the difference between the first and second emission light peak wavelengths is at least 30 nm;
- Prior Art Kilcher et al. (US 9846353 B2) teaches a projection device comprising, a red light source, a green light source, and a blue light source which can emit red, green and blue light respectively, a beam combiner which is configured such that it can combine light beams; a means for collimating the light emitted from the red, green and blue light sources to provide red, green and blue collimated light beams, an optical modifier means, which is arranged such that the optical modifier means can receive the red, green and blue collimated light beams, and wherein the optical modifier means is configured to modify cross sectional dimensions of the red, green and blue collimated light beams to provide red, green and blue projection beams each of which has a circular cross section, and wherein the optical modifier means is configured, and the distances between the light sources and means for collimating are set, such that the dimensions of the circular cross sections of the red, green and blue projection beams are equal at a predetermined distance from the projection device such that the spot sizes of each of the red, green and blue projection beams are equal or have predefined sport sizes at the predetermined distance from the projection device; MEMS mirror which is configured such that it can oscillate about at least one oscillation axis to scan the red, green and blue projection beams across a projection screen which is positioned at the predetermined distance from the projection device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882